         Case 2:20-cv-01502-GMN-BNW Document 1 Filed 08/13/20 Page 1 of 6



1    STEVEN T. JAFFE, ESQ.
     Nevada Bar No. 7035
2    sjaffe@lawhjc.com
     ASHLIE L. SURUR, ESQ.
3    Nevada Bar No. 11290
     asurur@lawhjc.com
4

5       HALL JAFFE & CLAYTON, LLP
              7425 Peak Drive
6         Las Vegas, Nevada 89128
               (702) 316-4111
7            Fax (702) 316-4114

8    Attorneys for Defendant Richard E. Butler

9                         UNITED STATES DISTRICT COURT
10                                DISTRICT OF NEVADA

11   MARIO LARA PEREZ, individually,               CASE NO.

12                       Plaintiff,
                                                      DEFENDANT RICHARD E.
13         vs.                                     BUTLER’S NOTICE OF REMOVAL
                                                     OF COMPLAINT TO UNITED
14   RICHARD E. BUTLER; WESTERN                       STATES DISTRICT COURT
     EXPRESS, INC.; DOES I through X and
15   ROE CORPORATIONS I through X,                         JURY DEMANDED
     inclusive,
16
                         Defendants.
17

18        Pursuant to 28 U.S.C. §§ 1332, 1441(a), and 1446(a), Richard E. Butler

19   (“Butler”), petitions this court for removal from the Eighth Judicial District Court,

20   Clark County, Nevada to this court and submits the following information in

21   support of this request:

22        1.      Plaintiff Mario Lara Perez (“Plaintiff”) filed his complaint against

23   Richard E. Butler in the Eighth Judicial District Court, Clark County, Nevada,

24   Case Number A-20-810895-C, on February 21, 2020. See Complaint, attached as

25   Exhibit 1.

26        2.      Butler was served with the summons and complaint on May 20, 2020.

27   See Acceptance of Service, attached as Exhibit 3.

28

                                               1
          Case 2:20-cv-01502-GMN-BNW Document 1 Filed 08/13/20 Page 2 of 6



1          3.    On information and belief, as of the time of the submission of this

2    notice of removal, Western Express, Inc. has not been served with the summons

3    and complaint.

4          4.    Under 28 U.S.C. §1446(b)(3) the 30-day period for removal began to

5    run on July 15, 2020 when Defendant Richard E. Butler was served with

6    Plaintiff’s Petition for Exemption from Arbitration. See Ex. 11.

7          5.    Thirty days have not elapsed since Butler was served with the

8    Plaintiff’s Petition for Exemption from Arbitration and removal is sought within

9    one year of the filing of the complaint.
10         6.    Assignment to this court is proper because the action was pending in

11   the Eighth Judicial District Court, Clark County, Nevada.

12                                     JURISDICTION

13         7.    Under 28 U.S.C. §1441, Butler has a statutory right to remove this

14   case from the state court to this United States District Court because this case

15   could have originally been filed in this federal court. The grant of this right is

16   authorized by Article III, Section 2 of the United States Constitution, which

17   extends judicial power of the federal courts to controversies “between citizens of

18   different states.” 28 U.S.C. §1332.

19         8.    Removal is proper here, because this court has original jurisdiction of
20   this action under 28 U.S.C. §1332. There is complete diversity of citizenship

21   between the parties and the amount in controversy, exclusive of interest and

22   costs, exceeds $75,000. See 28 U.S.C. §1441.

23                                         DIVERSITY

24         9.    Butler is a citizen of the State of Nevada.

25         10.   Butler is informed and believes that Western Express, Inc. is a

26   citizen of the State of Tennessee. See Defendant Richard E. Butler’s Answer
27   to Plaintiff’s Complaint, attached at Exhibit 9, at ¶2.

28

                                                2
          Case 2:20-cv-01502-GMN-BNW Document 1 Filed 08/13/20 Page 3 of 6



1           11.   Butler is informed and believes that Plaintiff is a citizen of the

2    State of California. See Compl., Ex. 1, at ¶1.

3                            AMOUNT IN CONTROVERY

4           12.   Butler merely needs to prove that it is more likely than not that the

5    amount in controversy satisfies the jurisdictional amount. See Sanchez v.

6    Monumental Life Ins. Co., 102 F.3d 398, 404 (9th Cir. 1996). Included in the

7    amount in controversy calculation are all allegations of damages, including

8    actual damages, and attorneys' fees. See Guglielmino v. McKee Foods Corp., 506

9    F.3d 696, 700 (9th Cir. 2007)
10          13.   Because this case was originally filed in state court and Nevada Rule

11   of Civil Procedure 8(a) prohibits a plaintiff from pleading a specific amount of

12   damages that is greater than $15,000, the complaint does not explicitly state

13   that the amount in controversy is greater than $75,000. See Compl., Ex.1. A

14   facial review of the complaint did not reveal that the amount in controversy

15   exceeds the jurisdictional threshold. See id.

16          14.   However, on July 15, 2020, Plaintiff filed a Request for Exemption

17   from Arbitration wherein he identified $66,759.25 in past medical bills. See Ex.

18   11, p. 3.

19          15.   Plaintiff’s $66,759.25 in special damages, in conjunction with the
20   damages allegations in the complaint, demonstrate that the amount in

21   controversy exceeds $75,000. In the complaint, Plaintiff alleges general damages

22   in excess of $15,000, (see Compl., Ex.1, p. 4); economic losses of an undisclosed

23   amount, (id. at ¶ 12); future special damages of a presently unknown amount, (id.

24   at p.4); and, property damage, including loss of use and rental car charges, of a

25   presently unknown amount, (id.). Butler, therefore, believes in good faith that the

26   amount in controversy exceeds $75,000. This not an admission that Butler is
27

28

                                                3
         Case 2:20-cv-01502-GMN-BNW Document 1 Filed 08/13/20 Page 4 of 6



1    legally responsible for any conduct that would warrant the imposition of liability

2    or damages alleged by Plaintiff.

3                                REMOVAL IS PROPER

4          16.   This action is pending in the Eighth Judicial District Court, Clark

5    County, Nevada. This court’s jurisdiction encompasses Clark County. 28 U.S.C.

6    §108. This court is, therefore, the proper court to which the action should be

7    removed. 28 U.S.C. § 1441(a).

8          17.   This notice of removal is timely filed because it was filed within thirty

9    days after Defendant Richard E. Butler was served with Plaintiff’s Petition for
10   Exemption From Arbitration – the document from which it was first ascertained

11   that the case is removable. 28 USC §1446(b)(3).

12         18.   Pursuant to 28 USC §1446(d), written notice of the removal will be

13   served on all other parties and Butler will timely file a Notice of Removed Action

14   in the Eighth Judicial District Court, Clark County, Nevada. See Notice of

15   Removed Action, attached as Exhibit 13.

16         19.   At the time of removal, Butler is informed and believed that Western

17   Express, Inc. has not been served with the summons and complaint, and

18   therefore, is not required to obtain Western Express, Inc.’s consent to the

19   removal.
20         20.   Butler reserves the right to amend or supplement this Notice of

21   Removal.

22        DATED August 13, 2020.
                                            HALL JAFFE & CLAYTON, LLP
23
                                            By: /s/ Ashlie L. Surur
24                                              Steven T. Jaffe, Esq.
                                                Nevada Bar No. 7035
25                                              Ashlie L. Surur, Esq.
                                                Nevada Bar No. 11290
26                                              7425 Peak Drive
                                                Las Vegas, Nevada 89128
27                                              Attorneys for Richard E. Butler
28

                                               4
         Case 2:20-cv-01502-GMN-BNW Document 1 Filed 08/13/20 Page 5 of 6



1                           CERTIFICATE OF SERVICE
2         I certify that on August 13, 2020, I served a true and correct copy of the

3    foregoing Notice of Removal Of Complaint To United States District Court

4    on the following parties by electronic transmission through the Court’s electronic

5    filing system (CM/ECF) and by U.S. Mail to any parties not registered:

6
                                 Bradley L. Kenny, Esq.
7                           CRAIG P. KENNY & ASSOCIATES
                                  501 S. Eighth Street
8                                 Las Vegas, NV 89101
9
10                           /s/ Michele Stones
                                    An Employee of
11                          HALL JAFFE & CLAYTON, LLP
12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28

                                              5
          Case 2:20-cv-01502-GMN-BNW Document 1 Filed 08/13/20 Page 6 of 6



1                                       INDEX
2
     1            Complaint 2/21/20
3    2            Plaintiff’s Initial Appearance Fee Disclosure 2/21/20
     3            Acceptance of Service 5/20/20
4    4            Ex Parte Motion for Extension of Time to Serve Summons and
5                 Complaint 6/08/20
     5            Demand for Non-Resident Cost Bond 6/09/20
6    6            Order Granting Ex Parte Motion for Extension of Time to Serve
                  Summons and Complaint on Western Express 6/16/20
7
     7            Undertaking for Security for Costs for Non-Resident 6/17/20
8    8            Notice of Filing Non-Resident Cost Bond 6/18/20
     9            Richard E. Butler’s Answer to Complaint 6/26/20
9    10           Richard E. Butler’s Demand for Jury Trial 6/26/20
     11           Plaintiff’s Petition for Exemption From Arbitration 7/15/20
10
     12           Commissioner’s Decision on Request for Exemption 07/31/20
11   13           Notice of Removed Action in the Eighth Judicial District Court,
                  Clark County, Nevada
12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28

                                           6
